Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered November 24, 1997, convicting him of willful production of a false manifest in violation of Tax Law § 1812 (h), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a *500reasonable doubt (People v Alexander, 176 AD2d 947; People v Harvey, 175 AD2d 138). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention was not preserved for appellate review and we decline to reach it in the exercise of our interest of justice jurisdiction. Miller, J. P., Ritter, Florio and Luciano, JJ., concur.